DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-30 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 10/27/2022, with respect to the rejection(s) of claims 1-30 has been fully considered and the results as followings:
On pages 8-10 of Applicant’s remarks, Applicant argues that the combination of  Shaya, Aue, and Ecker does not teach the claimed invention because Applicant is providing a summary of the conversation, and requesting that one of the participants confirm that they understand the summary. By contrast, Ecker is requesting whether or not a user is able to confirm that a speech recognition result and the associated translation of that speech recognition result are accurate.  
Examiner respectfully disagrees with Applicant because:
The claimed invention does not recite any limitations of how the summary is generated and the content includes in the summary.
In addition, Applicant argues against reference individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instant case, as discussed in the Non-Final rejection mailed on 08/01/2022, the rejection relied upon the combination of Shaya and Aue to disclose the method steps of initiating an action to mitigate the addressable issue includes: providing a text-based summary of at least a portion of the conversation to a specific participant of the telehealth session (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display); except for the method steps of requesting that the specific participant of the healthcare session confirm their understanding of the text-based summary.
Further, Ecker discloses a  method step of requesting that the specific participant of the healthcare session confirm their understanding of the text-based summary (Ecker: Abstract, column 17 lines 56 – column 18 lines 4, and FIG. 15: The user may choose or reject the selected hypothesis pair 1516 by activating "OK" 1518 or "cancel" 1519. If the user has an adequate understanding of the target language, the embodiment of FIG. 15 allows the user to confirm both the speech recognition result and the translation result).
Therefore, in view of teachings by Shaya, Aue, and Ecker it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the virtual medical examination system of Shaya and Aue to include the method steps of requesting that the specific participant of the healthcare session confirm their understanding of the text-based summary, as suggested by Ecker. The motivation for this is to confirm user understanding translation results.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/17/2022 is compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shaya (Shaya – US 2016/0302666 A1) in view of Aue et al. (Aue – US 2015/0350451 A1) and Ecker et al. (Ecker – US 6,442,524 B1).

As to claim 1, Shaya discloses a computer-implemented method, executed on a computing system, comprising: 
monitoring a conversation between a plurality of participants (Shaya: [0041] and FIG. 1 the patient device 36 and the physician device 38) of a telehealth session (Shaya: Abstract, [0041]-[0042], [0052], [0055]-[0060], and FIG. 1: in other embodiments, content manager server 44 supplies devices 36 and 38 with one or more programs that provide a common platform to facilitate that receipt, transmission, and display of patient data and patient/physician voice and video data. Patient device 36 and physician device 38 may take a variety of forms, such as a standard personal computer, tablet computer, smartphone, etc. In one embodiment, patient device 36 and physician device 38 include a visual display, a camera, and a speaker and patient navigation via screen-displayed icons).

While Shaya discloses a telehealth session between a patient and a physician over a communication network (Shaya: Abstract, [0041]-[0042], [0052], [0055]-[0060], and FIG. 1), Shaya does not explicitly disclose an addressable issue with the session as claimed in the method steps of
identifying an addressable issue within the conversation; and 
initiating an action to mitigate the addressable issue, wherein initiating an action to mitigate the addressable issue includes: 
providing a summary of at least a portion of the conversation to a specific participant of the telehealth session; and 
requesting that the specific participant of the healthcare session confirm their understanding of the summary.

However, it has been known in the art of voice communication to implement an addressable issue with the session as claimed in the method steps of
identifying an addressable issue within the conversation; and 
initiating an action to mitigate the addressable issue, wherein initiating an action to mitigate the addressable issue includes: 
providing a summary of at least a portion of the conversation to a specific participant of the telehealth session, as suggested by Aue, which discloses the method steps of
identifying an addressable issue within the conversation (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6: The speech recognition procedure is configured for recognizing the source language. Specifically, the speech recognition procedure detects particular patterns in the call audio which it matches to known speech patterns of the source language in order to generate an alternative representation of that speech); and 
initiating an action to mitigate the addressable issue  (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display), wherein initiating an action to mitigate the addressable issue includes: 
providing a summary of at least a portion of the conversation to a specific participant of the telehealth session (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).
Therefore, in view of teachings by Shaya and Aue, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the virtual medical examination system of Shaya to include the method steps of
identifying an addressable issue within the conversation; and 
initiating an action to mitigate the addressable issue, wherein initiating an action to mitigate the addressable issue includes: 
providing a summary of at least a portion of the conversation to a specific participant of the telehealth session, as suggested by Aue. The motivation for this is to effect a voice/video call communication between users with different languages (Aue: Abstract).

Further, the combination of Shaya and Aue does not explicitly disclose the method steps of requesting that the specific participant of the healthcare session confirm their understanding of the summary.
However, it has been known in the art of analyzing spoken language to implement the method steps of requesting that the specific participant of the healthcare session confirm their understanding of the text-based summary, as suggested by Ecker, which discloses the method steps of requesting that the specific participant of the healthcare session confirm their understanding of the text-based summary (Ecker: Abstract, column 17 lines 56 – column 18 lines 4, and FIG. 15: The user may choose or reject the selected hypothesis pair 1516 by activating "OK" 1518 or "cancel" 1519. If the user has an adequate understanding of the target language, the embodiment of FIG. 15 allows the user to confirm both the speech recognition result and the translation result).
Therefore, in view of teachings by Shaya, Aue, and Ecker it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the virtual medical examination system of Shaya and Aue to include the method steps of requesting that the specific participant of the healthcare session confirm their understanding of the text-based summary, as suggested by Ecker. The motivation for this is to confirm user understanding translation results.

As to claim 2, Shaya, Aue, and Ecker disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1 wherein: a first participant of the plurality of participants is a medical professional; and a second participant of the plurality of participants is a patient (Shaya: Abstract, [0041]-[0042], [0052], [0055]-[0060], and FIG. 1: in other embodiments, content manager server 44 supplies devices 36 and 38 with one or more programs that provide a common platform to facilitate that receipt, transmission, and display of patient data and patient/physician voice and video data. Patient device 36 and physician device 38 may take a variety of forms, such as a standard personal computer, tablet computer, smartphone, etc. In one embodiment, patient device 36 and physician device 38 include a visual display, a camera, and a speaker and patient navigation via screen-displayed icons).

As to claim 3, Shaya, Aue, and Ecker disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1 wherein the addressable issue is a potential language barrier with one of the participants of the telehealth session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display). 

As to claim 4, Shaya, Aue, and Ecker disclose the limitations of claim 3 further comprising the computer-implemented method of claim 3 wherein initiating an action to mitigate the addressable issue further includes: translating audio received by one of the participants of the telehealth session from a first language to a second language (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 5, Shaya, Aue, and Ecker disclose the limitations of claim 4 further comprising the computer-implemented method of claim 4 wherein translating audio received by one of the participants of the telehealth session from a first language to a second language includes: providing a written translation of audio (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display) received by one of the participants of the telehealth session from the first language to the second language (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 6, Shaya, Aue, and Ecker disclose the limitations of claim 4 further comprising the computer-implemented method of claim 4 wherein translating audio received  by one of the participants of the telehealth session from a first language to a second language includes: providing a verbal translation of audio received by one of the participants of the telehealth session from the first language to the second language (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 7, Shaya, Aue, and Ecker disclose the limitations of claim 1 further comprising the computer-implemented method of claim 1 wherein the addressable issue is a potential lack of understanding with one of the participants of the telehealth session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 8, Shaya, Aue, and Ecker disclose the limitations of claim 7 further comprising the computer-implemented method of claim 7 wherein the summary is the text-based summary (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 9, Shaya, Aue, and Ecker disclose the limitations of claim 8 further comprising the computer-implemented method of claim 8 wherein the text-based summary is a text-based summary of at least a portion of the conversation provided by the specific participant of the healthcare session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 10, Shaya, Aue, and Ecker disclose the limitations of claim 8 further comprising the computer-implemented method of claim 8 wherein the text-based summary is a text-based summary of at least a portion of the conversation provided by another participant of the healthcare session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 11, Shaya, Aue, and Ecker discloses all the computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations limitations as claimed that mirrors the computer-implemented method steps in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
monitoring a conversation between a plurality of participants (Shaya: [0041] and FIG. 1 the patient device 36 and the physician device 38) of a telehealth session (Shaya: Abstract, [0041]-[0042], [0052], [0055]-[0060], and FIG. 1: in other embodiments, content manager server 44 supplies devices 36 and 38 with one or more programs that provide a common platform to facilitate that receipt, transmission, and display of patient data and patient/physician voice and video data. Patient device 36 and physician device 38 may take a variety of forms, such as a standard personal computer, tablet computer, smartphone, etc. In one embodiment, patient device 36 and physician device 38 include a visual display, a camera, and a speaker and patient navigation via screen-displayed icons); 
identifying an addressable issue within the conversation (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6: The speech recognition procedure is configured for recognizing the source language. Specifically, the speech recognition procedure detects particular patterns in the call audio which it matches to known speech patterns of the source language in order to generate an alternative representation of that speech); and 
initiating an action to mitigate the addressable issue (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display), wherein initiating an action to mitigate the addressable issue includes: 
providing a summary of at least a portion of the conversation to a specific participant of the telehealth session (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display); and 
requesting that the specific participant of the healthcare session confirm their understanding of the summary (Ecker: Abstract, column 17 lines 56 – column 18 lines 4, and FIG. 15: The user may choose or reject the selected hypothesis pair 1516 by activating "OK" 1518 or "cancel" 1519. If the user has an adequate understanding of the target language, the embodiment of FIG. 15 allows the user to confirm both the speech recognition result and the translation result).

As to claim 12, Shaya, Aue, and Ecker disclose the limitations of claim 11 further comprising the computer program product of claim 11 wherein: a first participant of the plurality of participants is a medical professional; and a second participant of the plurality of participants is a patient (Shaya: Abstract, [0041]-[0042], [0052], [0055]-[0060], and FIG. 1: in other embodiments, content manager server 44 supplies devices 36 and 38 with one or more programs that provide a common platform to facilitate that receipt, transmission, and display of patient data and patient/physician voice and video data. Patient device 36 and physician device 38 may take a variety of forms, such as a standard personal computer, tablet computer, smartphone, etc. In one embodiment, patient device 36 and physician device 38 include a visual display, a camera, and a speaker and patient navigation via screen-displayed icons).

As to claim 13, Shaya, Aue, and Ecker disclose the limitations of claim 11 further comprising the computer program product of claim 11 wherein the addressable issue is a potential language barrier with one of the participants of the telehealth session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display)..

As to claim 14, Shaya, Aue, and Ecker disclose the limitations of claim 13 further comprising the computer program product of claim 13 wherein initiating an action to mitigate the addressable issue further includes: translating audio received by one of the participants of the telehealth session from a first language to a second language (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 15, Shaya, Aue, and Ecker disclose the limitations of claim 14 further comprising the computer program product of claim 14 wherein translating audio received by one of the participants of the telehealth session from a first language to a second language includes: providing a written translation of audio (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display) received by one of the participants of the telehealth session from the first language to the second language (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 16, Shaya, Aue, and Ecker disclose the limitations of claim 14 further comprising the computer program product of claim 14 wherein translating audio received by one of the participants of the telehealth session from a first language to a second language includes: providing a verbal translation of audio received by one of the participants of the telehealth session from the first language to the second language (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 17, Shaya, Aue, and Ecker disclose the limitations of claim 11 further comprising the computer program product of claim 11 wherein the addressable issue is a potential lack of understanding with one of the participants of the telehealth session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 18, Shaya, Aue, and Ecker disclose the limitations of claim 17 further comprising the computer program product of claim 17 wherein the summary is a text-based summary (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 19, Shaya, Aue, and Ecker disclose the limitations of claim 18 further comprising the computer program product of claim 18 wherein the text-based summary is a text-based summary of at least a portion of the conversation provided by the specific participant of the healthcare session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 20, Shaya, Aue, and Ecker disclose the limitations of claim 18 further comprising the computer program product of claim 18 wherein the text-based summary is a text-based summary of at least a portion of the conversation provided by another participant of the healthcare session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 21, Shaya and Aue discloses all the computing system including a processor and memory configured to perform operations limitations as claimed that mirrors the computer-implemented method steps in claim 1; thus, claim 21 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a computing system including a processor and memory configured to perform operations comprising: 
monitoring a conversation between a plurality of participants (Shaya: [0041] and FIG. 1 the patient device 36 and the physician device 38) of a telehealth session (Shaya: Abstract, [0041]-[0042], [0052], [0055]-[0060], and FIG. 1: in other embodiments, content manager server 44 supplies devices 36 and 38 with one or more programs that provide a common platform to facilitate that receipt, transmission, and display of patient data and patient/physician voice and video data. Patient device 36 and physician device 38 may take a variety of forms, such as a standard personal computer, tablet computer, smartphone, etc. In one embodiment, patient device 36 and physician device 38 include a visual display, a camera, and a speaker and patient navigation via screen-displayed icons);
identifying an addressable issue within the conversation (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6: The speech recognition procedure is configured for recognizing the source language. Specifically, the speech recognition procedure detects particular patterns in the call audio which it matches to known speech patterns of the source language in order to generate an alternative representation of that speech); and 
initiating an action to mitigate the addressable issue, wherein initiating an action to mitigate the addressable issue (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display) includes: 
providing a summary of at least a portion of the conversation to a specific participant of the telehealth session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display); and 
requesting that the specific participant of the healthcare session confirm their understanding of the summary (Ecker: Abstract, column 17 lines 56 – column 18 lines 4, and FIG. 15: The user may choose or reject the selected hypothesis pair 1516 by activating "OK" 1518 or "cancel" 1519. If the user has an adequate understanding of the target language, the embodiment of FIG. 15 allows the user to confirm both the speech recognition result and the translation result). 

As to claim 22, Shaya, Aue, and Ecker disclose the limitations of claim 21 further comprising the computing system of claim 21 wherein: a first participant of the plurality of participants is a medical professional; and a second participant of the plurality of participants is a patient (Shaya: Abstract, [0041]-[0042], [0052], [0055]-[0060], and FIG. 1: in other embodiments, content manager server 44 supplies devices 36 and 38 with one or more programs that provide a common platform to facilitate that receipt, transmission, and display of patient data and patient/physician voice and video data. Patient device 36 and physician device 38 may take a variety of forms, such as a standard personal computer, tablet computer, smartphone, etc. In one embodiment, patient device 36 and physician device 38 include a visual display, a camera, and a speaker and patient navigation via screen-displayed icons).

As to claim 23, Shaya, Aue, and Ecker disclose the limitations of claim 21 further comprising the computing system of claim 21 wherein the addressable issue is a potential language barrier with one of the participants of the telehealth session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 24, Shaya, Aue, and Ecker disclose the limitations of claim 23 further comprising the computing system of claim 23 wherein initiating an action to mitigate the addressable issue further includes: translating audio received by one of the participants of the telehealth session from a first language to a second language (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 25, Shaya, Aue, and Ecker disclose the limitations of claim 24 further comprising the computing system of claim 24 wherein translating audio received by one of the participants of the telehealth session from a first language to a second language includes: providing a written translation of audio (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display) received by one of the participants of the telehealth session from the first language to the second language (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 26, Shaya, Aue, and Ecker disclose the limitations of claim 24 further comprising the computing system of claim 24 wherein translating audio received by one of the participants of the telehealth session from a first language to a second language includes: providing a verbal translation of audio received by one of the participants of the telehealth session from the first language to the second language (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 27, Shaya, Aue, and Ecker disclose the limitations of claim 21 further comprising the computing system of claim 21 wherein the addressable issue is a potential lack of understanding with one of the participants of the telehealth session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: It is thus likely that Bob will be unable to understand, or at least have difficulty in understanding what Alice says in a call between the two users. In the examples below, Bob is presented a Chinese speaker and Alice an English speaker—as will be appreciated this is just one example and the user can speak any two languages of any country or region. Further, “different languages” as used herein is also used to mean different dialects of the same language).

As to claim 28, Shaya, Aue, and Ecker disclose the limitations of claim 27 further comprising the computing system of claim 27 wherein the summary is the text-based summary (Aue: Abstract, [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: That is, the translator relay is for translating call audio of a voice or video call between Alice and Bob from the source language to the target language to facilitate in-call communication between Alice and Bob (that is, to aid Bob in comprehending Alice during the call and vice versa). The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 29, Shaya, Aue, and Ecker disclose the limitations of claim 28 further comprising the computing system of claim 28 wherein the text-based summary is a text-based summary of at least a portion of the conversation provided by the specific participant of the healthcare session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display).

As to claim 30, Shaya, Aue, and Ecker disclose the limitations of claim 28 further comprising the computing system of claim 28 wherein the text-based summary is a text-based summary of at least a portion of the conversation provided by another participant of the healthcare session (Aue: [0034]-[0038], [0044], [0053], [0059], [0072], [0078]-[0080], FIG. 1, FIG. 4, and FIG. 6-7: The translator relay generates a translation of call audio received from Alice in the source language, the translation being in the target language. The translation may comprise an audible translation encoded as an audio signal for outputting to Bob via the loudspeaker(s) of his device and/or a text-based translation for displaying to Bob via his display). 

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Rosenberg, US 11,228,681 B1, discloses systems for summarizing contact center calls and methods of using same.
Furihata et al., US 2015/0095011 A1, discloses speech translation systems, speech translation method and program product for speech translation.
Bokolo Anthony Jnr 2020 Use of Telemedicine and Virtual Care for Remote Treatment in Response to COVID-19 Pandemic.
Omboni et al. 2022 Evidence and Recommendations on the Use of Telemedicine for the Management of Arterial Hypertension.
Pappas et al. 2019 Diagnosis and Decision-Making in Telemedicine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684